Citation Nr: 0206536	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  95-05 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to the assignment of a compensable disability 
evaluation for residual scarring from a knife wound to the 
left upper back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from June 1944 until May 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran has since relocated within the 
geographic jurisdiction of the Milwaukee, Wisconsin, RO.  

A hearing was held before the Board in November 1996; 
however, the tape was damaged and unable to be transcribed.  
Consequently, the veteran was offered an opportunity for 
another hearing.  The hearing scheduled for November 1998 was 
canceled, and the veteran failed to appear for the hearing 
scheduled in July 1999.

The Board remanded the case in May 1998 and November 1999.  
At that time, the issue of a permanent and total disability 
evaluation for pension purposes was also before the Board.  A 
February 2000 rating action granted pension benefits.  The RO 
has now returned the case to the Board for further action on 
the remaining issue.


FINDING OF FACT

The residual scarring from a knife wound to the left upper 
back is manifested by a 22.5 cm. well-healed, non-tender, non 
adherent, scar that extends across the entire back and does 
not interfere with function.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for residual 
scarring from a knife wound to the left upper back are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.118, Diagnostic Codes 7803, 7804, 7805, 7806 and 7819 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an increased 
evaluation for the service-connected residual scarring from a 
knife wound to the left upper back because of the severity of 
the scarring.  

In addressing the claim at hand, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case (SSOC) was issued to the veteran.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, which modify the adjudication 
of all pending claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001) [hereinafter "VCAA"]. 

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
statute have been complied with during the pendency of the 
current appeal.  Specifically, the Board finds that the 
Statement of the Case (SOC) and the SSOC, provided to both 
the veteran and his representative, notify the veteran and 
his representative of the evidence necessary to substantiate 
his claim. 

Additionally, the duties to assist provided under the new 
statute at § 5103(a) and implementing regulations, see 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a), have been 
fulfilled and all evidence and records identified by the 
veteran as plausibly relevant to his pending claim has been 
collected for review.  He has not identified any outstanding 
evidence as material to the claim.  The reports of several 
post service VA examinations are associated with the file and 
provide sufficient information to review the case.  There is 
no indication that additional pertinent treatment records 
exist that might be needed to decide this particular claim, 
or that additional examination or medical opinion might be 
necessary.  The veteran has been given opportunities to 
present testimony.  The Board does not find that further 
assistance is needed.

Historically, the May 1946 separation examination report 
noted an eight-inch linear scar of the left thorax.  An 
August 1993 VA examination report noted a 22.5-centimeter 
(cm.) scar to the left scapular.  It was described as 
asymptomatic, nonadherent to the underlying muscles, and 
normal in color.  A small benign scar to the left side of the 
neck was also noted.  It was reportedly difficult to see, 
normal in color and nonadherent to the underlying muscles.  A 
rating decision in June 1995 granted service connection for 
knife wound scar of the left posterior back, assigning a 
noncompensable evaluation under Diagnostic Code 7805.  The 
veteran appealed the noncompensable rating for the scar 
assigned by this rating decision.

The Board notes that, in September 2000, the RO granted 
service connection and separate noncompensable evaluations 
for a 2.5 cm. scar in the T7-T10 area of the thoracic spine 
and a scar to the left side of the neck.  The veteran did not 
appeal these disability evaluations.  Consequently, the only 
matter now before the Board on appeal is the evaluation of 
the 22.5 cm. knife wound scar, left posterior back.

Disability evaluations are administered under VA's Schedule 
for Rating Disabilities that is found in 38 C.F.R. Part 4 and 
is designed to compensate a veteran for the average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
1991).  Separate diagnostic codes identify the various 
disabilities.  Id.  

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration or superficial scars 
that are tender and painful on objective demonstration.  38 
C.F.R. Part 4, Codes 7803, 7804.  Scars may also be evaluated 
on the basis of any related limitation of function of the 
body part that they affect.  38 C.F.R. Part 4, Code 7805.  
Under Diagnostic Code 5291, limitation of motion of the 
dorsal segment of the spine is rated as noncompensable when 
slight, and as 10 percent disabling when moderate or severe.  

After reviewing the evidence of record, it is found that the 
disability picture does not approximates the criteria for a 
10 percent disability evaluation.  Concerning the scar at 
issue, the July 2000 VA examination report noted a 
well-healed scar in the low thoracic vertebrae that extended 
across the entire back. There was no evidence of muscle 
damage underlying the scar or adherence to the underlying 
muscle.  There was no evidence of tenderness on light or deep 
palpation of the scar. 

The record shows that the veteran's scarring is limited to 
the thoracic area.  Therefore, disfigurement is not at issue 
in assigning the disability evaluation.  The scarring has not 
been described as poorly nourished, ulcerated, tender or 
painful. 

Furthermore, the Board finds that the scar does not limit 
motion of the thoracic spine.  At an October 1996 VA 
examination the veteran reported that he had back problems 
since his stabbing during service.  However, the VA examiner 
in July 2000 commented on symptomatology attributable to the 
veteran's stab wounds.  The physician noted that it did not 
appear that the veteran had a history of back problems over 
the years as a result of the stab wounds.  He also noted that 
given the absence of underlying muscle damage caused by the 
knife wound, it was unlikely that this resulted in 
degenerative changes.  The examiner concluded that the 
veteran's pain was due to his spinal degenerative changes and 
mechanical low back problems.  Accordingly, entitlement to a 
compensable rating for the scar is not demonstrated; the 
criteria for a separate compensable rating for a scar of the 
thoracic spine based on limitation of motion are not met.

The veteran appealed the initial assignment of the evaluation 
for the service-connected scar of the left posterior back.  
The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

In this case, the evidence does not suggest that the 
veteran's disability produces such an exceptional or unusual 
disability picture as to render impractical the applicability 
of the regular schedular standard, thereby warranting the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  This case does not present factors such as 
frequent periods of hospitalization or marked interference 
with employment.  

Concerning industrial impairment, a review of the record 
shows that Social Security Administration (SSA) in 1984 
determined that the veteran met the medical requirements for 
disability benefits.  However, a review of the records does 
not show that his unemployment resulted from his service-
connected scar residuals.  The SSA records indicate that 
several physical disabilities, as well as psychiatric 
disability, were significant impediments to him gaining 
employment.  Furthermore, the veteran has not produced any 
documents from any former place of employment showing that 
the service-connected scar alone markedly interfered with 
employment, so as to support the assignment of an 
extraschedular evaluation for this disability.  Moreover, a 
review of the claims file does not show that this service-
connected disorder has resulted in hospitalization.  There 
are no reported symptoms that would warrant extraschedular 
consideration.  Neither his statements nor the medical 
records indicate that this disability warrants assignment of 
an extraschedular rating.


ORDER

A compensable evaluation for residual scarring from a knife 
wound to the left upper back, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

